Opinion by
Judge Blatt,
The Retirement Board of Allegheny County (Board) has appealed from an order of the Court of Common Pleas of Allegheny County which held that Court Stenographers’ transcript fees were to be included as “compensation” for retirement benefits determination.
The Appellees, William F. Vodde, Mario M. Dentino, Richard E. Powers, Ralph E. Shuster, Robert E. Kennelly, John O. Ingles, Theodore J. Babin, Hymen Morwitz and Jack Zinaman instituted and consolidated actions in mandamus to compel the Board to include county transcript and folio fees in computing their contributions to the county retirement fund.
*344The Employes’ Retirement System Act provides that :
The retirement allowance paid under the provisions of this article shall equal fifty per centum of the amount which would constitute the average monthly compensation as received by the county employe. . . .
Act of July 28, 1953, P.L. 723, as amended, 16 P.S. §4712(a).
Appellees argue and the lower court held that “average monthly compensation” includes both court stenographer’s salary and transcript folio fees as decided by the Supreme Court in Rockwell v. York County Retirement Board, 405 Pa. 406, 175 A.2d 831 (1961). This Court recently followed Rockwell, supra, and held that the term “compensation” does include fees as well as court stenographer’s salary and we, therefore, affirm the decision of the lower court. See Joseph H. Newhouse v. Board of Pensions and Retirement of the City of Philadelphia, 33 Pa. Commonwealth Ct. 81, A.2d (1977).
Order
And Now, this 24th day of January, 1978, the order of the Court of Common Pleas of Allegheny County in the above-captioned matter is affirmed.